Case 18-71162   Doc 17   Filed 12/11/19 Entered 12/11/19 08:44:27   Desc Main
                           Document     Page 1 of 6
Case 18-71162   Doc 17   Filed 12/11/19 Entered 12/11/19 08:44:27   Desc Main
                           Document     Page 2 of 6
Case 18-71162   Doc 17   Filed 12/11/19 Entered 12/11/19 08:44:27   Desc Main
                           Document     Page 3 of 6
Case 18-71162   Doc 17   Filed 12/11/19 Entered 12/11/19 08:44:27   Desc Main
                           Document     Page 4 of 6
Case 18-71162   Doc 17   Filed 12/11/19 Entered 12/11/19 08:44:27   Desc Main
                           Document     Page 5 of 6
  Case 18-71162         Doc 17     Filed 12/11/19 Entered 12/11/19 08:44:27          Desc Main
                                     Document     Page 6 of 6


                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA
                                  VALDOSTA DIVISION

 In Re:                                               Case No. 18-71162

 James R. Umpleby, Jr.
                                                      Chapter 13
  aka Jimmy Umpleby, Jr.

 Debtor.                                              Judge John T. Laney III

                                   CERTIFICATE OF SERVICE

I certify that on December 11, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Charles F. Farrell, Jr., Debtor’s Counsel
          admin@charlesfarrelllaw.com

          Kristin Hurst, Chapter 13 Trustee
          ecf@ch13trustee.com

          Office of the United States Trustee
          ustp.region21.mc.ecf@usdoj.gov

I further certify that on December 11, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          James R. Umpleby, Jr., Debtor
          4131 Whithorn Way
          Valdosta, GA 31605

 Dated: December 11, 2019                             /s/ D. Anthony Sottile
                                                      D. Anthony Sottile
                                                      Authorized Agent for Creditor
                                                      Sottile & Barile, LLC
                                                      394 Wards Corner Road, Suite 180
                                                      Loveland, OH 45140
                                                      Phone: 513.444.4100
                                                      Email: bankruptcy@sottileandbarile.com
